         Case 2:20-cv-01992-EFB Document 14 Filed 11/23/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    MELVIN STONUM,                                    No. 2:20-cv-1992-EFB P
11                       Plaintiff,
12            v.                                        ORDER
13    SUSAN PEERY,
14                       Defendant.
15

16           Plaintiff, a state prisoner, proceeds without counsel in an action brought under 42 U.S.C.

17   § 1983. This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C.

18   § 636(b)(1).

19           On October 16, 2020, the court screened plaintiff’s complaint pursuant to 28 U.S.C.

20   § 1915A. ECF No. 7. The court dismissed the complaint, explained the deficiencies therein, and

21   granted plaintiff thirty days in which to file an amended complaint to cure the deficiencies. Id.

22   The screening order warned plaintiff that failure to comply would result in a recommendation that

23   this action be dismissed. The time for acting has now passed and while plaintiff has filed

24   numerous “exhibits,” he has not filed an amended complaint. Thus, it appears that plaintiff is

25   unable or unwilling to cure the defects in the complaint. In an abundance of caution, the court

26   will grant plaintiff a final extension of time to file an amended complaint.

27   /////

28   /////
                                                        1
        Case 2:20-cv-01992-EFB Document 14 Filed 11/23/20 Page 2 of 2


 1          Accordingly, it is ORDERED that, within 21 days from the date of this order, plaintiff
 2   shall filed an amended complaint in accordance with the October 16, 2020 screening order.
 3   Failure to do so will result in a recommendation of dismissal.
 4   DATED: November 23, 2020.
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
